DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, the phrase “and having a first edge” should be changed to “each of the first wing and the second wing having a first edge,” in line 7, the phrase “and having a third edge” should be changed to “and each of the first wing and the second wing having a third edge,” and in line 25, the phrase “and wherein said first and second wings” should be changed to “wherein said first and second wings.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 6-8, the phrase “and having a first edge…and having a third edge suggests that the two wings together have the recited edges, when it is understood from the specification that each wing has the recited edges.  The claim will be examined as understood from the specification.  See claim objection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet (FR 2678214 A1) in view of Flickinger (US-1124882), and further in view of Urquhart et al. (US Pub. No. 2013/0239628).
In regards to claim 1, Godet discloses a device comprising: a base 4 having a substantially flat and substantially rectangular shape (Figures 1 and 2); a first wing (portion of component 23 shown in Figure 2 below) and a second wing (portion of component 24 corresponding to the portion of component 23 shown in Figure 2 below) attached to said base, and being substantially perpendicular to said base and substantially parallel to each other, and having substantially flat and substantially rectangular shapes (Figures 1 and 2), each of the first wing and the second wing having a first edge and a second edge (see Figure 2 below, with the first and second edges of the first wing shown and corresponding to the same edges of the second wing), where the first edge is parallel to the second edge (Figure 2), and each of the first wing and the second wing having a third edge and a fourth edge (see Figure 2 below, with the third and fourth edges of the first wing shown and corresponding to the same edges of the second wing), where the third edge is parallel to the fourth edge (Figure 2); said first and second wings each having at least one circular hole 26 sufficiently sized to allow a shackle 28 (component 28 is considered as a shackle since it couples or fastens the wings to component 14) capable of having a width between approximately 25 and 75 millimeters to pass through (Figure 1); a cylinder 10 attached to said base, said cylinder having a separate structure from said first and said second wings; said cylinder being substantially perpendicular to said base; said cylinder being substantially hollow (Figures 1 and 2); wherein said base contains a circular hole (see Figure 2 below) that is smaller in diameter than said cylinder (smaller than the outer diameter of the cylinder, see Figure 2 below), and said cylinder is attached to said base over said hole (Figure 2); wherein said base has a first end (see Figure 2 below, with Merriam-Webster’s Dictionary defining an edge as “the line where an object or area begins or ends: border”), identified as an edge furthest in distance from a point at a center of said hole; wherein said first and second wings are position on opposite sides of said cylinder (on opposite sides when viewed from either of the directions shown in Figure 2 below); wherein said first and second wings do not extend past any point of said cylinder in a direction oriented away from said first edge, and parallel to the line formed between the center of said hole and the center of said first edge (the direction shown in Figure 2 below); and wherein said first and second wings do not extend past said first edge in a direction oriented away from the hole, towards said first edge, and parallel to the line formed between the center of said hole and the center of the first edge (see Figure 2 below); and wherein said base does extend past said first and second wings in the direction oriented away from said hole, towards said first edge, and parallel to the line formed between the center of said hole and the center of said first edge (a portion of the base having fastener 5 in Figure 2 extends past the first and second wings in the direction indicated in Figure 2 below).  
Godet fails to disclose that the base does not extend past the first and second wings in the direction, or that the wings meet the first edge of the base.  Flickinger teaches a device comprising a base (see Figure 6 below) with openings 2 for fasteners (Page 1, lines 41-46 and Figures 4 and 6) and first and second wings 3 being substantially perpendicular to the base, located on either side of the base, and each wing having a length extending to a first edge of the base (see Figure 6 below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to widen the first and second wings of Godet in Figure 2 such that they terminate at the first edge of the base, causing the base to no longer extend past the first and second wings, thereby providing protection to the fastener 5 on either side of the base, and since a change in size of a prior art device is a design consideration within the skill of the art.
Godet discloses that the first and second wings have chamfered corners (Figures 1 and 2), but fails to disclose that these corners are rounded.  Urquhart et al. teaches multiple components 58, 68, and 18 having rounded corners (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to round the corners of the wings of Godet so as to reduce the sharp corners, thereby providing a more ascetically pleasing device and to reduce the sharp corners on which a user may injure themselves.

    PNG
    media_image1.png
    763
    913
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    711
    879
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    884
    660
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed July 27, 2022 regarding the rejection of claim 1 with Godet in view of Flickinger have been fully considered but they are not persuasive. In regards to applicant’s arguments, the examiner respectfully disagrees that the widening of the wings of Godet, as set forth in the rejection, is a change in shape.  The widening of the wings of Godet does not affect the overall shape or extent of the device because the wings are widened to the first edge, which defines a terminal end of the device.  Applicant refers to an annotated Figure of applicant’s device in the remarks in which applicant has annotated the base to be elongated, however, the rejection is a widening of the wings of Godet, not a modification of applicant’s device, and this widening would cause the wings of Godet to meet the first edge, which would not increase the overall length of the base.  Therefore, the rejection is maintained.  
In light of applicant’s amendments to claim 1, the rejection of claim 1 under 35 U.S.C. 103 with Hooper et al. (US Pub. No. 2006/0065026) in view of Krueger (US Pub. No. 2014/0250957), set forth in the previous Office Action, is withdrawn.
In light of applicant’s amendments to claim 1, the rejection of claim 1 under 35 U.S.C. 112(b), set forth in the previous Office Action, is withdrawn.  In light of applicant’s further amendments to claim 1, a new rejection of claim 1 under 35 U.S.C. 112(b) and corresponding claim objections are set forth in the current Office Action.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 9, 2022